IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SHANTICE TILLERY, IN HER OWN              : No. 227 EAL 2017
RIGHT AND PARENT AND NATURAL              :
GUARDIAN ON BEHALF OF HER MINOR           : Petition for Allowance of Appeal from
SON, SHAMIR D. TILLERY                    : the Order of the Superior Court
                                          :
             v.                           :
                                          :
THE CHILDREN'S HOSPITAL OF                :
PHILADELPHIA, CHILDREN'S                  :
HEALTHCARE ASSOCIATES, INC.,              :
MONIKA GOYAL, M.D., JOEL FEIN, M.D.,      :
KYLE NELSON, M.D.                         :
                                          :
                                          :
PETITION OF: THE CHILDREN'S               :
HOSPITAL OF PHILADELPHIA AND              :
MONIKA GOYAL, M.D.                        :
                                          :
                                          :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.

     The Application for Leave to File Reply is also DENIED.